IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 01-20054
                        Conference Calendar


L. T. ROBERSON,

                                         Plaintiff-Appellant,

versus

TEXAS USA; GEORGE W. BUSH, JR., Governor; TEXAS HOUSE OF
REPRESENTATION; TEXAS SECRETARY OF STATE DEPARTMENT; TEXAS
SECRETARY OF STATE; TEXAS DEPARTMENT OF AGRICULTURE; STRING
FELLOW, Texas Department Criminal Justice; ALLAN POLUNSKY,
Texas Board Criminal Justice; TOM C. CLARK, Criminal Justice
Policy Council; VICTO RODREQUEZ, Texas Board of Pardons and
Paroles; GERALD GARRETT, Texas Board of Pardons and Paroles;
ETHIC COMMISSION OF TEXAS; PAROLE DIRECTOR; TEXAS
COMMISSIONER OF HUMAN RIGHTS; WAYNE D. MORTY; ADJUTANT
GENERAL, DEPARTMENT OF THE STATE OF TEXAS; HOUSE OF TEXAS
SENATE; JOHN WHITMIRE, Criminal Justice Chairmen; PHIL
GRAHAM, US Senate; LAWRENACE F. ALVIN, CPA; CAROL KEELER
RYLANDER, Comptroller of Accounts; GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,


                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-1055
                       --------------------
                         October 26, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     L.T. Roberson (Roberson), Texas prisoner #705264, appeals

the dismissal of his 42 U.S.C. § 1983 complaint pursuant to 28

U.S.C. § 1915(e)(2)(B)(i) and (ii).   Because Roberson does not

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20054
                                 -2-

adequately address the district court's reasons for dismissing

his civil action, he has abandoned the only issues before this

court.   See Brinkmann v. Dallas County Deputy Sheriff Abner, 813

F.2d 744, 748 (5th Cir. 1987).

     Roberson’s appeal is without arguable merit and is thus

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.     5TH

CIR. R. 42.2.   Roberson’s motion for judicial notice is DENIED.

     The dismissal of this appeal and the district court's

dismissal of this lawsuit as frivolous constitute two strikes for

purposes of the 28 U.S.C. § 1915(g) bar.       Adepegba v. Hammons,

103 F.3d 383, 388 (5th Cir. 1996).    Roberson has previously been

issued one strike by this court.    See Roberson v. Morales, No.

98-40832 (5th Cir. April 16, 1999).   As Roberson has accumulated

three strikes, he may not proceed in forma pauperis in any civil

action or appeal brought in a United States court while he is

incarcerated unless he is under imminent danger of serious

physical injury.    See 28 U.S.C. § 1915(g).

     MOTION DENIED; APPEAL DISMISSED AS FRIVOLOUS; THREE-STRIKES

     BAR IMPOSED.